Citation Nr: 0612881	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-11 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability, to include  status-post-diskectomy of L5-S1 
and degenerative disc disease, from September 27, 2001 to 
September 13, 2005, and to a rating in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
April 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO), which granted an increased (compensable) 
evaluation of 10 percent for status post-diskectomy of L5-S1 
with degenerative disc disease, effective from September 27, 
2001.  In December 2004, the Board REMANDED the case to the 
RO for additional development, to include a VA examination 
and to notify the veteran of changes made to some of the 
criteria for evaluating spine disorders.

During the pendency of this appeal, by a decision dated in 
October 2005, the RO increased the rating for the veteran's 
low back disability to 20 percent, effective from September 
14, 2005.  Hence, the issue is as styled on the title page.

The veteran originally requested a personal hearing before a 
member of the Board regarding the issues on appeal, but he 
subsequently withdrew his request.  38 C.F.R. § 20.704 
(2005).  See RO request for clarification dated in September 
2003. 

By a rating decision dated in October 2005, the RO granted 
service connection for absent S1 (ankle jerk) of the right 
lower extremity with a 10 percent evaluation, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2005), effective September 
27, 2001.  The Board construes part of the written argument 
submitted to the Board on behalf of the veteran and received 
by the Board in February 2006 as a notice of disagreement 
(NOD).  38 C.F.R. § 20.201 (2005).  The NOD may be filed by 
the appellant, or by his representative, if a proper Power of 
Attorney or declaration of representation, is on the record, 
as in this case.  38 C.F.R. § 20.301 (2005). With respect to 
the place of filing of a NOD, VA regulations state that a NOD 
must be filed with the VA office from which the claimant 
received notice of the determination being appealed (that is, 
the RO) unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300 (2005).  In this case, the veteran was 
notified by letter from the RO dated January 11, 2006 that 
his VA records were being transferred to the Board.  
Therefore, under the circumstances here presented the NOD was 
filed in the proper VA office.

Where, as here, a veteran files a NOD and the RO has not 
issued a Statement of the Case (SOC), the claim must be 
remanded to the RO for issuance of an SOC. Manlincon v. West, 
12 Vet. App. 238 (1999).  The issue of entitlement to an 
initial rating in excess of 10 percent for this disability is 
addressed in the REMAND appended to today's decision.  A 
timely notice of disagreement has been received with respect 
to this issue, but no Statement of the Case has been issued.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this issue of entitlement to an initial rating 
in excess of 10 percent for an absent S1 (ankle jerk) of the 
right lower extremity is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From September 27, 2001, the veteran's service-connected 
low back disability, to include status-post-diskectomy of L5-
S1, was manifested by X-ray evidence of severe degenerative 
disc disease and, clinically, severe intervertebral disc 
syndrome (IVDS); the preponderance of the evidence is against 
ankylosis of the lumbar spine or pronounced IVDS. 

3.  From September 23, 2002, the veteran's low back 
disability has not been manifested by incapacitating episodes 
of low back symptoms necessitating bedrest prescribed by a 
physician. 

4.  From September 26, 2003, the veteran's service-connected 
low back disability, to include status-post-diskectomy of L5-
S1, continued to be manifested by X-ray evidence of severe 
degenerative disc disease and clinically, no more than severe 
IVDS; the preponderance of the evidence is against limitation 
of motion of the thoracolumbar spine to less than 30 degrees 
or less; or any additional neurological impairment (other 
than the separately rated neurological impairment of the 
right lower extremity) warranting a separate compensable 
rating, including but not limited to loss of bowel or bladder 
control.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability, to include status post-diskectomy of L5-S1 with 
degenerative disc disease, from September 27, 2001, but no 
more than 40 percent, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5289, 
5292 and 5295 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2004 
Board remand, the RO rating decisions, the statement of the 
case and supplemental statement of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the October 2001 letter, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2001 letter, satisfied the notice requirements by: 
(1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the  October 2001 letter, did not 
explicitly request that he provide the RO any evidence in his 
possession that pertained to his claim, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the decision that is 
the subject of this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for a rating in excess of 10 percent for status post-
diskectomy of L5-S1 with degenerative disc disease, from 
September 27, 2001 to September 13, 2005, and to a rating in 
excess of 20 percent thereafter, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date for an increased rating.  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board has determined, as explicated below, 
through application of relevant regulations and rating 
criteria that, the criteria for an increased rating to 40 
percent rating is warranted from September 27, 2001, which is 
the date of receipt of the claim, and   the preponderance of 
the evidence is against a higher rating at any point during 
the period of time at issue.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

The service medical records show that the veteran injured his 
back during active duty.  He underwent a discectomy of L5-S1.  
In September 27 2001, the veteran applied for an increased 
(compensable) rating for his back disability.  He contends 
that his status post-diskectomy of L5-S1 with degenerative 
disc disease is more disabling than is currently evaluated.

The veteran underwent a VA examination in December 2001.  He 
presented complaints of progressive back pain since his back 
surgery.  The veteran reported intermittent twinges of pain 
in his right leg with twisting or lifting in his back.  He 
denied sensory loss, weakness, fatigue or incoordination in 
his bilateral lower extremities.  On examination, the 
examiner found the lumbar spine range of motion to 95 degrees 
forward flexion, 30 degrees extension, 35 degrees lateral 
rotation and 40 degrees lateral bending with some mild pain 
on forward flexion.  His strength was 5 out of 5 from L1-S1 
nerve root distribution in the bilateral lower extremities.  
There was normal sensation in the same distribution, normal 
deep tendon reflexes at the patellar tendons.  The veteran 
had decreased Achilles tendon reflex in the right leg when 
compared to the left leg.  Straight leg raises were negative 
bilaterally.  The examiner noted negative paraspinal muscular 
tenderness in and around the lumbar spine area.  X-rays of 
the lumbar spine revealed severe degenerative disc disease at 
L5-S1 and moderate disc disease at L4-5.

In a statement dated in July 2002, the veteran reported that 
he had lost sensation and reflex in his ankle and he 
experienced occasional foot drop.  In a subsequent statement, 
he related that his right leg would occasionally go out on 
him.  He stated that the sensation in the right foot was 
limited in the top area and that he lost the Achilles tendon 
reflex in the right foot.  The veteran also complained of 
loss of function of the right leg.  He added that since his 
back surgery he had experienced problems with his bladder and 
bowel function.  

The veteran underwent a VA examination in September 2005.  He 
complained of constant back pain.  The veteran reported being 
able to walk for approximately 2 miles.  He did not use an 
assistive device.  Although the veteran reported dysfunction 
and increased back pain with repetitive use, the examiner 
observed that he did not exhibit evidence of fatigability, 
lack of coordination or weakness.  He related that he had not 
been incapacitated nor had he missed work as a result of the 
back disability.  

On examination, the examiner observed that the veteran had a 
midline scar.  He had tenderness diffusely over the lower 
portion of the spine.  The veteran had limited range of 
motion with 15 degrees of extension, 60 degrees of flexion, 
30 degrees of lateral flexion and 25 degrees of rotation.  
The examiner indicated that motion was limited by pain as 
measured by a goniometer.  There was no evidence of 
fatigability, lack of coordination, weakness or dysfunction 
with repetitive use to limit his range of motion.  His 
strength was 5 out of 5 of the left and right lower 
extremities.  There was increased sensation to pinprick over 
the lateral aspect of the thigh of his right leg.  The 
examiner additionally indicated that the veteran had no S1 
reflex of the right leg.  X-rays revealed that there was 
marked narrowing of the L4-5 disc space.  He was diagnosed 
with lumbar spine degenerative disc disease, status post-
discectomy and residual neurologic deficit of the right lower 
extremity with loss of reflex, along with subsequent 
degenerative disc disease of L4-L5.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended.  67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
CAFC overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised rating schedule pertaining to the 
diseases and injuries of the spine and published it in the 
Federal Register, the publication clearly stated an effective 
date of September 26, 2003, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  Accordingly, for the period prior to 
September 26, 2003, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
musculoligamentous sprain, lumbosacral sprain and evaluation 
will be under the amended provisions for evaluating 
musculoligamentous sprain, lumbosacral sprain from September 
26, 2003.  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.  In 
this case, as discussed below, the Board has determined that 
an increased rating to 40 percent is warranted under the 
former rating criteria effective from the date of receipt of 
the current claim. 

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

In reviewing the relevant clinical and X-ray evidence in the 
claims file, the Board finds that the veteran's low back 
disability was not manifested by more than slight limitation 
of motion of the lumbar spine from September 27, 2001 to 
September 13, 2005.  In support of this finding, the Board 
notes that a December 2001 VA examiner found that, although 
the veteran complained of progressive back pain since his 
back surgery and intermittent twinges of pain in his right 
leg with twisting or lifting in his back, his lumbar spine 
range of motion to 95 degrees forward flexion, 30 degrees 
extension, 35 degrees lateral rotation, 40 degrees lateral 
bending with some mild pain on forward flexion.  While x-ray 
examinations revealed severe degenerative disc disease at L5-
S1 and moderate disc disease at L4-5, no other abnormalities 
were found.  Straight leg raising was negative bilaterally.  
Accordingly, a rating in excess of 10 percent from September 
27, 2001 to September 13, 2005, is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A VA examination on 
September 14, 2005 showed range of motion of the lumbar or 
thoracolumbar spine as follows: 15 degrees of extension, 60 
degrees of flexion, 30 degrees of lateral flexion and 25 
degrees of rotation.  The latter findings are consistent with 
moderate limitation of motion.  The current 20 percent rating 
takes such impairment into account under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 10 percent evaluation is warranted upon a showing of 
mild intervertebral disc syndrome, a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent rating is warranted for severe 
impairment with recurrent attacks and intermittent relief.  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc." VAOPGCPREC 36-97 at 
Note 2.

The December 2001 X-rays of the lumbar spine revealed severe 
degenerative disc disease at L5-S1 and moderate disc disease 
at L4-5.  X-rays taken in September 2005, confirmed the 
previous findings as these showed marked narrowing of the L5-
S1 disc space, as well as moderate narrowing of the L4-5 disc 
space.  Although there is no evidence that the veteran 
suffered from recurring intervertebral disc syndrome, the 
examiner who conducted the December 2001 examination 
described the veteran's degenerative disc disease as severe.  
There is also some clinical correlation.  The Board 
specifically notes the veteran's description of low back pain 
with radiation into the right lower extremity.  Moreover, 
there is evidence of a persistent diminished or absent reflex 
(jerk) at the right ankle, which, under Code 5293, is 
consistent with severe impairment.  The Board finds that the 
extent of the disc disease upon X-ray examination and the 
overall disability picture more nearly approximates severe 
versus moderate or pronounced intervertebral disc syndrome.  
Thus, the veteran in entitled to an increased rating to 40 
percent, but no more than 20 percent, under Diagnostic Code 
5293, from December 27, 2001.  

The 40 percent rating is the maximum allowed for limitation 
of motion of the lumbar spine under the former or current 
criteria for rating disabilities of the lumbar spine.  The 
Board has considered the veteran's complaints of chronic low 
back pain with radiation into the right lower extremity.  
However, the Court has held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In addition to being the maximum rating for 
limitation of motion of the lumbar spine (Code 5292), the 40 
percent evaluation is the maximum evaluation allowed for 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.

The medical evidence shows that the veteran's low back 
disability with status-post-diskectomy of L5-S1 and 
degenerative disc disease is not manifested by ankylosis of 
the lumbar spine, favorable or unfavorable.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5289. 

Since July 2002, the veteran has reported neurologically 
related symptomatology associated with his low back 
disability.  He complained of a loss of sensation and reflex 
in his ankle, occasional foot drop and his right leg would 
occasionally go out on him.  He also stated that the 
sensation in the right foot was limited in the top area and 
that he lost the Achilles tendon reflex in the right foot.  
The veteran also complained of loss of function of the right 
leg.  He added that since his back surgery he had experienced 
problems with his bladder and bowel function.  Additionally, 
the September 2005 VA examination report shows decreased 
Achilles tendon reflex in the right leg.  The examiner also 
found evidence of paraspinal muscular tenderness in and 
around the lumbar spine area.  However, the veteran denied 
sensory loss, weakness, fatigue or incoordination in his 
bilateral lower extremities.  His strength was 5 out of 5 
from L1-S1 nerve root distribution in the bilateral lower 
extremities.  There was normal sensation in the same 
distribution and normal deep tendon reflexes at the patellar 
tendons.  The Board finds that the overall disability picture 
is consistent with severe IVDS, which supports a 40 percent 
rating under Code 5293, from September 27, 2001.  Code 5293 
contemplates lumbar radiculopathy affecting the lower 
extremities, such as radicular pain with functional 
limitations, and it includes muscle spasms, as does 
Diagnostic Code 5295.  It is pertinent to note that the RO 
granted service connection for a separate compensable raing 
for an absent S1 (ankle jerk) of the right lower extremity.  
The RO assigned a 10 percent rating, effective September 27, 
2001 or the day of receipt of the claim.  

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Although the 
veteran has reported subjective complaints of having some 
bladder and bowel problems since the surgery, there is no 
objective or competent medical evidence of record that shows 
that he has any bowel or bladder impairment that would allow 
for a separate evaluation.  

Turning to the General Rating Formula for Disease and 
Injuries of the Spine, the Board observes that the competent 
medical evidence show no more than mild to moderate 
limitation of motion of the thoracolumbar spine.  The Board 
finds that the preponderance of the evidence is against a 
finding that pain, weakness, fatigue, incoordination, or any 
other symptoms or flare-ups of such symptoms results in 
additional functional impairment to such a degree that would 
support a rating in excess of 40 percent under any of the 
applicable criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet App 202 (1995).

There is no evidence of record to show a physician prescribed 
bed rest for the veteran's back condition for relief of 
functional impairment during sharp pain.  The Board notes 
that the record now before it contains no evidence of 
incapacitating episodes as defined by General Rating Formula 
for Rating Diseases and Injuries of the spine, Note 6, 
effective from September 26, 2003.  Additionally, in 
September 2001 the veteran specifically denied having been 
incapacitated or missing work as a result of his back 
disability.  

In summary, the Board finds that, from September 27, 2001, 
the veteran's service-connected low back disability, to 
include status-post-diskectomy of L5-S1, was manifested by X-
ray evidence of severe degenerative disc disease and, 
clinically, severe IVDS, which supports a 40 percent rating 
for IVDS.  A 40 percent rating is the maximum rating allowed 
under Diagnostic Codes 5292 and 5295. The preponderance of 
the evidence is against ankylosis of the lumbar spine or 
pronounced IVDS.  Accordingly, a rating in excess of 40 
percent is not warranted under Diagnostic Codes 5289 or 5293.  

From September 23, 2002, the veteran's low back disability 
has not been manifested by incapacitating episodes of low 
back symptoms necessitating bedrest prescribed by a 
physician.  Thus, a rating in excess of 40 percent is not 
warranted under the provisions for rating disc disease that 
went into effect on that date. 

As to the criteria in effect from September 26, 2003, the 
veteran's service-connected low back disability, to include 
status-post-diskectomy of L5-S1, continuued to be manifested 
by X-ray evidence of severe degenerative disc disease and 
clinically, severe but no more than severe IVDS.  The 
preponderance of the evidence is against limitation of motion 
of the thoracolumbar spine to 30 degrees or less; or any 
additional neurological impairment (other than the separately 
rated neurological impairment of the right lower extremity) 
warranting a separate compensable rating, including but not 
limited to loss of bowel or bladder control.

In view of the foregoing, the criteria for a 40 percent 
rating for a low back disability, to include status post-
diskectomy of L5-S1 with degenerative disc disease, but no 
more than 40 percent, from September 27, 2001, is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, § 4.71a, 
Diagnostic Codes 5289, 5292 and 5295 (prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003).  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that there is no evidence 
in the claims file of frequent periods of hospitalization for 
the veteran's low back disability.  There is also no evidence 
of marked interference with employment.  He experiences pain, 
but there is no evidence to show that his job performance is 
hindered to a degree beyond that which is already considered 
by the schedular ratings.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R.  § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent rating for status post-diskectomy 
of L5-S1 with degenerative disc disease, from September 27, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.

                                                 
                                                            
REMAND

The Board notes at the outset that, while the veteran's lower 
extremity disability was classified as an "absent ankle 
jerk", this clinical finding was properly cited by the 
decision above inn support of the grant of a 40 percent 
rating for his degenerative disc disease of the lumbar spine 
under Code 5293.  The latter code specifically includes an 
absent ankle jerk for rating disc disease.  However, the RO 
cited 38 C.F.R. § 4.124a, Diagnostic Code 8521, which does 
refer to separate and distinct manifestations of neurological 
impairment of the symptoms and signs associated with 
incomplete paralysis of the external popliteal (common 
peroneal), which affect the function of a lower extremity.  
Given the nature of the disability and the diagnostic code it 
is rated under, and in view of the fact that the instant 
Board decision cited an absent ankle jerk in support of the 
grant of an increased rating of 40 percent, which is included 
as one of the criteria for rating disc disease (see 
Diagnostic Code 5293), the RO should consider reclassifying 
the veteran's separately rated neurological impairment of the 
right lower extremity.

As noted in the introduction, by an October 2005 rating 
decision, the RO granted service connection for an "absent 
ankle jerk of the right lower extremity" associated with 
status-post diskectomy of L5-S1 and degenerative disc disease 
with an evaluation of 10 percent.  The veteran, through his 
representative, thereafter submitted a statement that the 
Board construes as a timely Notice of Disagreement with that 
rating determination.  Because a Statement of the Case has 
not yet been issued, a remand for this action is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, and he was not 
provided with notice of the type of evidence necessary to 
establish a higher disability rating.  However, he was not 
proved all of the information relevant to the appropriate 
effective date for the disability on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned as well as 
the degree of disability awarded, if granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date and the different 
degrees of disability.

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an  effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Given the nature of the disability 
and the diagnostic code it is rated 
under, and in view of the fact that the 
instant Board decision cited an absent 
ankle jerk in support of the grant of an 
increased rating of 40 percent, which is 
included as one of the criteria for 
rating disc disease (see Diagnostic Code 
5293), the RO should consider 
reclassifying the veteran's separately 
rated neurological impairment of the 
right lower extremity.
3.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of an 
initial rating in excess of 10 percent 
for a service- connected neurological 
impairment of the right lower extremity 
associated with status-post diskectomy of 
L5-S1 and degenerative disc disease, 
currently rated under Diagnostic Code 
8521.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


